 



Exhibit 10.17
Summary of Compensation Payable
to Nonemployee Directors
February 2006
     The following is a summary of the compensation program for nonemployee
members of the Board of Directors (the “Board”) of Gardner Denver, Inc. (the
“Company”).
Cash Compensation
     The components of annual cash compensation for nonemployee directors are as
follows:

•   An annual retainer of $28,000;   •   Additional annual retainer, beginning
May 2006, of $7,500 for each of the Lead Nonemployee Director and the Chair of
the Audit and Finance Committee and $5,000 for each of the Chairs of the
Management Development and Compensation Committee and the Nominating and
Corporate Governance Committee;   •   Meeting attendance fees of $1,250 per
Board meeting and $1,000 per meeting of Board Committees; and   •  
Teleconference meeting attendance fees, beginning May 2006, of $500 per meeting
of the Audit and Finance Committee for review of quarterly earnings releases.

In addition, the Company reimburses reasonable expenses incurred the nonemployee
directors in connection with attending Board and Committee meetings.
Equity Compensation
     Under the Gardner Denver, Inc. Phantom Stock Plan (the “Phantom Stock
Plan”), the Company credits the equivalent of $7,000 annually, in equal
quarterly amounts, to the phantom stock unit account of each nonemployee
director. Each nonemployee director may also elect to defer all or some portion
of his or her annual director’s fees under the Phantom Stock Plan and have such
amount credited on a quarterly basis as phantom stock units. If the Company were
to pay dividends, dividend equivalents would be credited to each nonemployee
director’s phantom stock account on the dividend record date. The fair market
value of a director’s phantom stock account will be distributed as a cash
payment to the director (or his or her beneficiary) on the first day of the
month following the month in which the director ceases to be a director of the
Company for any reason. Alternatively, a director may elect to have the fair
market value of his or her account distributed in twelve or fewer equal monthly
installments, or in a single payment on a predetermined date within one year
after he or she ceases to be a director, but without interest on the deferred
payments.
     Pursuant to the Gardner Denver, Inc. Long-Term Incentive Plan (the
“Incentive Plan”), the Board grants each nonemployee director an option to
purchase shares of the Company’s Common Stock. In May 2005, the Board granted
each nonemployee director options to purchase 4,500 shares of Common Stock.
Under the Incentive Plan, nonemployee director stock options become exercisable
on the first anniversary of the date of grant and terminate upon the expiration
of five years from such date. If a person ceases to be a nonemployee director by
virtue of disability or retirement (after having completed at least one
three-year term), outstanding options generally remain exercisable for a period
of five years (but not later than the expiration

 



--------------------------------------------------------------------------------



 



date of the options). If a person ceases to be a nonemployee director by virtue
of death (or dies during the five-year exercise period after disability or
retirement described above), outstanding options generally remain exercisable
for a period of one year (but not later than the expiration date of the
options). If a nonemployee director’s service terminates for any other reason,
options not then exercisable are canceled and options that are exercisable may
be exercised at any time within ninety days after such termination (but not
later than the expiration date of the options). Additionally, upon the
occurrence of a change of control, as defined in the plan, these options will be
canceled in exchange for a cash payment equal to the appreciation in value of
the options over the exercise price as set forth in the plan. The exercise price
of these options is the fair market value of the Common Stock on the date of
grant.

 